Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Claim Rejections - 35 USC § 112(a) and 112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The support for the new limitations recited in independent claims 1 and 11 cannot be found in the originally filed Specification dated 9/25/2019.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 11, the limitations of “determining a basis for a first power headroom for the first uplink carrier based on whether a transmission is actually made on the first uplink carrier during a particular transmission occasion, the basis selected from an actual first transmission on the first uplink carrier and a reference first transmission on the first uplink carrier, the reference first transmission not being transmitted, wherein the first power headroom for the first uplink carrier is to be calculated using the reference first transmission in response to no transmission on the first uplink carrier during the particular transmission occasion” and “determining a based on whether a transmission is actually made on the second uplink carrier during the particular transmission occasion, the basis selected from an actual second transmission on the second uplink carrier and a reference second transmission on the second uplink carrier, the reference second transmission not being transmitted, wherein the second power headroom for the second uplink carrier is to be calculated using the reference second transmission in response to no transmission being on the second uplink carrier during the particular transmission occasion” are recited. Examiner submits that it is difficult for a skilled artisan in the art to comprehend how the first power headroom for the first uplink carrier is to be calculated using the reference first transmission which is not being transmitted. The same reason applies to the reference second transmission as recited above.

Response to Arguments
Applicant’s arguments in Remarks filed on 3/1/2021, with respect to the new limitations and claim 1, have been considered but are moot because the new limitations are being addressed with a secondary reference Narasimha in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5-6, 11, 13, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung-1 (D1) R1-1809778 7.1.5_Summary of NR UL PC-CA and DC aspects_v1 in view of Narasimha (US 20120218904).

Regarding claim 1, Samsung-1 discloses that “A method comprising: receiving, by a user equipment ("UE"), a configuration of a first uplink carrier and a second uplink carrier for a serving cell, wherein the first uplink carrier and the second uplink carrier are different (Samsung-1, in at least page 7, lines 16-28: UE to transmit PUSCH at SUL/non-SUL carrier and SRS on the other UL carrier in the same cell; … a UE is configured with two UL carriers…); determining a basis for a first power headroom for the first uplink carrier based on whether a transmission is actually made on the first uplink carrier during a particular transmission occasion, the basis selected from an actual first transmission on the first uplink carrier and a reference first transmission on the first uplink carrier (Samsung-1, in at least page 7, lines 16-28: Type 1 power headroom report for the serving cell is based on an actual PUSCH transmission, and page 4: For virtual SRS PHR (Type-3), for a cell configured with non-SUL and SUL, a default UL carrier is selected according to the following rules: the UL carrier configured for PUCCH if present, otherwise the non-SUL carrier); determining a basis for a second power headroom for the second uplink carrier based on whether a transmission is actually made on the second uplink carrier during the particular transmission occasion, the basis selected from an actual second transmission on the second uplink carrier and a reference second transmission on the second uplink (Samsung-1, in at least page 7, lines 16-28: Type 3 power headroom report for the serving cell is based on an actual SRS transmission, and page 4: For virtual SRS PHR (Type-3), for a cell configured with non-SUL and SUL, a default UL carrier is selected according to the following rules: the UL carrier configured for PUCCH if present, otherwise the non-SUL carrier); reporting a power headroom report for the serving cell comprising the first power headroom based on an actual first transmission on the first uplink carrier of the serving cell in response to determining that the first power headroom is to be based on the actual first transmission and further in response to determining that the second power headroom is to be based on a reference second transmission (Samsung-1, in at least page 7, lines 16-28: UE determines that Type 1 power headroom report for the serving cell is based on an actual PUSCH transmission and Type 3 power headroom report for the serving cell is based on an actual SRS transmission, the UE provides the Type 1 power headroom report).”
Samsung does not expressly disclose that the reference first transmission not being transmitted, wherein the first power headroom for the first uplink carrier is to be calculated using the reference first transmission in response to no transmission on the first uplink carrier during the particular transmission occasion; the reference second transmission not being transmitted, wherein the second power headroom for the second uplink carrier is to be calculated using the reference second transmission in response to no transmission being on the second uplink carrier during the particular transmission occasion.
Narasimha teaches that “the reference first transmission not being transmitted, wherein the first power headroom for the first uplink carrier is to be calculated using the reference first transmission in response to no transmission on the first uplink carrier during the particular transmission occasion (Narasimha, in at least Fig. 5 and Claims 1 & 8: … receiving, from the mobile station, a power headroom report of a first type for a second uplink carrier when the wireless communication device is not configured to transmit an uplink control channel on the second uplink carrier; and [0025]); the reference second transmission not being transmitted, wherein the second power headroom for the second uplink carrier is to be calculated using the reference second transmission in response to no transmission being on the second uplink carrier during the particular transmission (Narasimha, in at least Fig. 5 and Claims 1 & 8: … receiving, from the mobile station, a power headroom report of a first type for a second uplink carrier when the wireless communication device is not configured to transmit an uplink control channel on the second uplink carrier; and [0025]).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Narasimha’s teaching in the method or device of Samsung-1 so that the headroom report can be based on either the actual PUSCH/PUCCH signal or the reference signal being received.

Regarding claim 3, Samsung-1 further discloses that “The method of claim 1, further comprising, reporting a power headroom report for the serving cell comprising the first power headroom based on an actual Physical Uplink Shared Channel (Samsung-1, in at least page 7, lines 16-28: Type 1 power headroom report for the serving cell is based on an actual PUSCH transmission; and page 7, lines 16-28: Type 3 power headroom report for the serving cell is based on an actual SRS transmission).”

Regarding claim 5, Samsung-1 further discloses that “The method of claim 1, wherein the first uplink carrier comprises a non-supplementary uplink carrier and the second uplink carrier comprises a supplementary uplink carrier (Samsung-1, in at least page 7, lines 16-28: UE to transmit PUSCH at SUL/non-SUL carrier and SRS on the other UL carrier in the same cell; … a UE is configured with two UL carriers…).”

Regarding claim 6, Samsung-1 further discloses that “The method of claim 1, wherein the first transmission comprises a Physical Uplink Shared Channel ("PUSCH") transmission and the first power headroom comprises a Type-1 power headroom, and the second transmission comprises a sounding reference signal ("SRS") transmission and the second power headroom comprises a Type-3 power headroom (Samsung-1, in at least page 7, lines 16-28: Type 1 power headroom report for the serving cell is based on an actual PUSCH transmission; and page 7, lines 16-28: Type 3 power headroom report for the serving cell is based on an actual SRS transmission).”

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.

Regarding claim 21, Samsung-1/Narasimha further discloses/teaches that “The method of claim 1, wherein actual first transmission in response to [[no]]a transmission being made on (Samsung-1, in at least page 7, lines 16-28: Type 1 power headroom report for the serving cell is based on an actual PUSCH transmission); wherein actual second transmission in response to [[no]]a transmission being made on the second uplink carrier during the particular transmission occasion (Samsung-1, in at least page 7, lines 16-28: Type 3 power headroom report for the serving cell is based on an actual SRS transmission
	Narasimha further teaches that “The method of claim 1, wherein actual first transmission in response to [[no]]a transmission being made on actual second transmission in response to [[no]]a transmission being made on the second uplink carrier during the particular transmission occasion (Narasimha, in at least Fig. 5 and Claims 1 & 8: … receiving, from the mobile station, a power headroom report of a first type for a second uplink carrier when the wireless communication device is not configured to transmit an uplink control channel on the second uplink carrier; and [0025]; and Fig. 5 and [0033]: … wherein Schedule the PHR of the uplink carrier 1 for transmission and Schedule the PHR of the uplink carrier 2 for transmission) 

Claims 2, 4, 7, 9, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung-1 (D1) R1-1809778 7.1.5_Summary of NR UL PC-CA and DC aspects_v1 and Narasimha (US 20120218904) in view of Samsung-2 (D2) R2-1811142 PHR and SUL.

Regarding claim 2, Samsung-1 and Narasimha disclose the features of claim 1, but do not expressly disclose that The method of claim 1, further comprising, reporting a power headroom report for the serving cell comprising the second power headroom based on an actual second transmission on the second uplink carrier of the serving cell in response to determining that the first power headroom is to be based on a reference first transmission and the second power headroom is to be based on the actual second transmission.
Samsung-2 teaches that “The method of claim 1, further comprising, reporting a power headroom report for the serving cell comprising the second power headroom based on an actual second transmission on the second uplink carrier of the serving cell in response to determining that the first power headroom is to be based on a reference first transmission and the second power headroom is to be based on the actual second transmission (Samsung-2, in at least Sec. 2.1: Proposal 1: UE reports Type 1 PH of the UL carrier for PUSCH transmission when UE transmits PUSCH on one UL carrier and SRS on the other UL carrier in a Serving Cell (while reporting PHR)).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Samsung-2’s teaching in the method or device of Samsung-1 and Narasimha so that PUSCH signal and Sounding Reference Signal (SRS) can be simultaneously transmitted based on the power headroom reports.

Regarding claim 4, Samsung-2 further teaches that “The method of claim 1, further comprising, reporting a power headroom report for the serving cell comprising the first power headroom based on a reference Physical Uplink Shared Channel ("PUSCH") transmission on the first uplink carrier of the serving cell in response to determining that the first power headroom is to be based on a reference first transmission and the second power headroom is to be based on a reference second transmission, wherein the reference first transmission is the reference PUSCH transmission on the first uplink carrier and the reference second transmission is a reference sounding reference signal ("SRS") transmission on the second uplink carrier (Samsung-2, in at least Sec. 2.1: Proposal 1: UE reports Type 1 PH of the UL carrier for PUSCH transmission when UE transmits PUSCH on one UL carrier and SRS on the other UL carrier in a Serving Cell (while reporting PHR)).”

Regarding claim 7, Samsung-2 further teaches that “The method of claim 1, wherein the first transmission comprises a sounding reference signal ("SRS") (Samsung-2, in at least Sec. 2.1: … it can transmit PUSCH on one UL carrier (subject to Type 1 PH) and SRS on the other UL carrier (subject to Type 3 PH) simultaneously…; and Proposal 1: UE reports Type 1 PH of the UL carrier for PUSCH transmission when UE transmits PUSCH on one UL carrier and SRS on the other UL carrier in a Serving Cell (while reporting PHR)).”

Regarding claim 9, Samsung-2 further teaches that “The method of claim 1, further comprising indicating by the UE a capability parameter that indicates whether the UE supports simultaneous transmission of sounding reference signal ("SRS") on one of the first uplink carrier and the second uplink carrier of the serving cell and one of a Physical Uplink Shared Channel ("PUSCH"), Physical Uplink Control Channel ("PUCCH") and SRS on the other of the first uplink carrier and the second uplink carrier in the serving cell (in at least Sec. 2.1: The latest TS 38.306 [1] includes the UE capability parameter  simultaneousTxSUL_NonSUL which indicates whether the UE supports simultaneous transmission of SRS on an NUL/SUL and PUSCH/PUCCH/SRS/PRACH on the other UL carrier in the same cell, according to the RAN1 agreements).”

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4 above.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung-1 (D1) R1-1809778 7.1.5_Summary of NR UL PC-CA and DC aspects_v1 and Narasimha (US 20120218904) in view of Jeong (US 20150351053).

Regarding claim 8, Samsung-1 and Narasimha disclose the features of claim 1, but do not expressly disclose that The method of claim 1, wherein the serving cell is a first serving cell, and the method further comprises operating the UE with carrier aggregation on the first serving cell and a second serving cell, reporting a power headroom report comprising the first power headroom for the first serving cell on a Physical Uplink Shared Channel resource of the second serving cell.
Jeong teaches that “The method of claim 1, wherein the serving cell is a first serving cell, and the method further comprises operating the UE with carrier aggregation on the first serving cell and a second serving cell, reporting a power headroom report comprising the first power headroom for the first serving cell on a Physical Uplink Shared Channel resource of the second serving cell (Jeong, in at least [0010]: … method for transmitting a power headroom (PH) report by a terminal in a mobile communication system supporting carrier aggregation is provided.  The method includes determining a first maximum transmission power for a first serving cell of multiple activated serving cells based on uplink transmission of at least one other serving cell if the first serving cell transmits a physical uplink shared channel (PUSCH), determining a second maximum transmission power for a first serving cell of the multiple activated serving cells without consideration of uplink transmission of at least one other serving cell if the first serving cell does not transmit a PUSCH, calculating a PH for the first serving cell based on the first maximum transmission power or the second maximum transmission power, and transmitting, to a base station, an extended PH report including respective calculated PHs of the multiple activated serving cells on one of the multiple activated serving cells; [0011-0013] and Claim 1).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jeong’s teaching in the method or device of Samsung-1 and Narasimha in order to determine a first maximum transmission power for a first serving cell of multiple activated serving cells based on uplink transmission of at least one other serving cell if the first serving cell transmits a physical uplink shared channel (PUSCH), determining a second maximum transmission power for a first serving cell of the multiple activated serving cells without consideration of uplink transmission of at least one other serving cell if the first serving cell does not transmit a PUSCH, calculating a PH for the first serving cell based on the first maximum transmission power or the second maximum transmission power ([0010]).

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung-1 (D1) R1-1809778 7.1.5_Summary of NR UL PC-CA and DC aspects_v1 and Narasimha (US 20120218904) in view of Niu (US 20190045459).

Regarding claim 10, Samsung-1 and Narasimha disclose the features of claim 1, but do not expressly disclose that The method of claim 1, wherein the first transmission comprises a Physical Uplink Shared Channel ("PUSCH") and Physical Uplink Control Channel ("PUCCH") transmission and the first power headroom comprises a Type-2 power headroom, and the second transmission comprises a sounding reference signal ("SRS") transmission and the second power headroom comprises a Type-3 power headroom.
Niu teaches that “The method of claim 1, wherein the first transmission comprises a Physical Uplink Shared Channel ("PUSCH") and Physical Uplink Control Channel ("PUCCH") transmission and the first power headroom comprises a Type-2 power headroom, and the second transmission comprises a sounding reference signal ("SRS") transmission and the second power headroom comprises a Type-3 power headroom (Niu, in at least [0021]: … there are three types of PHR calculation, these are: (1) Type 1 PHR is reported, mainly focus on the regular power headroom calculation, including PUSCH without/with PUCCH, and without PUSCH.  (2) Type 2 PHR is reported, mainly focus on the Pcell, or cells configured with simultaneousPUCCH-PUSCH.  (3) Type 3 PHR is reported with SRS bias.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Niu’s teaching in the method or device of Samsung-1 and Narasimha so that a combination of Type-1, Type-2, Type-3 Headroom reporting can be properly utilized in a proper scenario.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648